10
Li
12
ea
14
15
16
let
18
19
20
21
24
23
24
25
26
a7

20

 

 

ase 5:21-cr-00170-VAP Document 32 Filed 08/23/21 Page1of44 Page ID #:150

TRACY L. WILKISON
Acting United States Attorney
SCOTT M. GARRINGER
Assistant United States Attorney
Chief, Criminal Division
JOSEPH 0. JOHNS (Cal. Bar No. 144524}
MATTHEW W. O'BRIEN (Cal. Bar No, 261568)
Assistant United States Attorneys
Environmental and Community Safety Crimes Section
1300 United States Courthouse
312 North Spring Street
Los Angeles, California 90012
Telephone: (213) 894-4536/8644
Facsimile: (213) 894-0141
E-mail: joseph. johns@usdoj.gov
matthew.o’brien@usdoj.gqov

Attorneys for Plaintiff
UNITED STATES OF AMERICA

ONITED STATES DISTRICT COURT

FOR THE CENTRAL DISTRICT OF CALIFORNIA

 

 

UNITED STATES OF AMERICA, Tg ED CR No. 5:18-00114(B)-VAP
ED CR No. 5:21-00170-VAP
Plaintiff,
CONSOLIDATED PLEA AGREEMENT FOR
Ve. DEFENDANT CARL BRADLEY JOHANSSON
NATIONAL DISTRIBUTION SERVICES, Hearing Date: August 13, 2021
TN Hearing Time: 10:00 a.m.
aka “NDSI,” Location: Courtroom of the
WHOLESALE DISTRIBUTION, INC., Hon, Virginia A.
dba “Ouality Services,” Phillips

CARL BRADLEY JOHANSSON,
aka “Brad Johnson,”
aka “Carl Johnson,”
aka “C. Brad Johanson, “
aka “Keith Golatta,”
ENRIQUE GARCIA,
aka “Henry Garcia,” and
DONALD CAMERON SPICER,

Defendants.

And the additional following
Case

 

 
10
11
12
Es
14
15
L6
Le
18
19
20)
21
ee
ene
24
25
26
27

20

ase 5:21-cr-00170-VAP Document 32 Filed 08/23/21 Page 2of44 Page ID#:151

UNITED STATES OF AMERICA,
Plaintiff,
Vv.

WESTERN DISTRIBUTION, LLC,

aka “Advanced Distribution
inc..," and

CARL BRADLEY JOHANSSON,
aka “Brad Johnson,”
aka “Carl Johnson,”
aka “C. Brad Johanson,”
aka “Jay Johnson, ”
aka “Keith Golatta,”

Defendants

 

 

 

 

 

 

L.- This constitutes the plea agreement between CARL BRADLEY
JOHANSSON (“defendant”) and the United States Attorney’s Office for
the Central District of California (the “USAO") in the two, above-
captioned cases. This agreement is limited to the USAO and cannot
bind any other federal, state, local, or foreign prosecuting,
enforcement, administrative, or regulatory authorities.

DEFENDANT'S OBLIGATIONS

 

2s Defendant agrees to:

Ey At the earliest opportunity requested by the USAO and
provided by the Court, appear and plead guilty to counts one, two,
and four of the second superseding indictment in United States v.
National Distribution Services, Inc., et al., ED CR No. 5:18-

OO114 (B)-VAP, which charge defendant with Conspiracy, in violation of
18 U.S.C. § S371, Welding without Required Certifications; in
violation of 49 U.S.C. § 5124 and 49 C.F.R. § 180.413 (a) (1), and Tax
Evasion, in violation of 26 U.S.C. § 7201; and to appear and plead
guilty to counts one and three of the indictment in United States v.

Western Distribution, LLC, et al., ED CR No, 5:21-00170-VAP, which

 

2

 
Le
Le
i
Ls
14
ES
16
Le
18
19
20
21
2a
23
24
an
26
27
28

 

 

 

ase 5:21-cr-00170-VAP Document 32 Filed 08/23/21 Page 3of44 Page ID #:152

charge defendant with Conspiracy to Commit Bank Fraud/Committed while
aon Pre-trial Release, in violation of 18 U.S.C. §§ 1349 and 3147, and
Bank Fraud/Committed while on Pre-trial Release, in violation of 18
U.8.C, §§ 1344(2) and 3147.

bey Not contest facts agreed to in this agreement.

ieee Abide by all agreements regarding sentencing contained
in this agreement.

es Appear for all court appearances, surrender as ordered
for service of sentence, obey all conditions of any bond, and obey
any other ongoing court order in this matter.

e, Not commit any crime; however, offenses that would be
excluded for sentencing purposes under United States Sentencing
Guidelines (“U.5.5.G6." or “Sentencing Guidelines”) §$ 4A1.2(c} are not
within the scope of this agreement.

Ex Be truthful at all times with the United States
Probation and Pretrial Services Office and the Court.

Gh Pay the applicable special assessments at or before
the time of sentencing unless defendant has demonstrated a lack of
ability te pay such assessments.

h. Pay restitution in an amount to be determined by the
Court to the victims of the criminal conduct alleged in count two of

the second superseding indictment in United States v. National

 

Distribution Services, Inc., et al., ED CR No, 5:18-00114(B)-VAP,

 

namely, Daniel Lopez Velasquez and the beneficiaries of decedent
Samuel Enciso.

i, Defendant agrees that any and all criminal debt,
including restitution and payment of taxes owed, as ordered by the
Court will be due in full and immediately, and paid in accordance

3

 
10
il
12
13
14
15
16
Li
18
19
20
21
22
23
24
25
26
27

28

 

 

 

 

 

 

ase 5:21-cr-00170-VAP Document 32 Filed 08/23/21 Page 4of44 Page ID#:153

with any payment schedule determined by the Court. The government is
net precluded from pursuing, in excess of any payment schedule set by
the Court, any and all available remedies by which to satisfy
defendant’s payment of the full financial obligation, including
referral to the Treasury Offset Program,

a Complete the Financial Disclosure Statement on a form
provided by the USAO and, within 30 days of defendant's entry of a
guilty plea, deliver the signed and dated statement, along with all
of the documents requested therein, to the USAO by either email at
usacac. FinLit@usdoj.gov (preferred) or mail to the USAO Financial
Litigation Section at 300 North Los Angeles Street, Suite 7516, Los
Angeles, CA 90012. Defendant agrees that defendant's ability to pay
eriminal debt shall be assessed based on the completed Financial
Disclosure Statement and all required supporting documents, as well
as other relevant information relating to ability to pay.

ke Authorize the USAQ to obtain a credit report upon
returning a signed copy of this plea agreement.

Te Consent to the USAO inspecting and copying all of
defendant’s financial documents and financial information held by the
United States Probation and Pretrial Services. Office.

Zs Defendant admits that defendant received $1,174,173 of
unreported income for the years 2012, 2013, 2014, 2015, 2016, and
2017. Defendant agrees to cooperate with the Internal Revenue
Service in the determination of defendant’s tax liability for the
years 2012, 2013, 2014, 2015, 2016, and 2017. Defendant further
agrees that:

a. Defendant will file, prior to the time of sentencing,
initial returns for the years subject to the above admissions,

a

 
eo -«)

10
11
L2
L3
14
TEs
16
et
18
18
20
21
22
23
24
25
26
al

29

 

 

 

 

 

 

ase 5:21-cr-00170-VAP Document 32 Filed 08/23/21 Page5of44 Page ID#:154

correctly reporting unreported income; will, if requested to do so by
the Internal Revenue Service, provide the Internal Revenue Service
with information regarding the years covered by the returns; will pay
to the Fiscal Clerk of the Court at or before sentencing all
additional taxes and all penalties and interest assessed by the
Internal Revenue Service on the basis of the returns; and will
promptly pay to the Fiscal Clerk of the Court all additional taxes
and all penalties and interest thereafter determined by the Internal
Revenue Service to be owing as a result of any computational errors.
Payments may be made to the Clerk, United States District Court,
Fiscal Department, 255 East Temple Street, Room 1178, Los Angeles,
California 90012.

b, Nothing in this agreement forecloses or limits the
ability of the Internal Revenue Service to examine and make
adjustments to defendant’s returns after they are filed.

a Defendant will net, after filing the returns, file any
claim for refund of taxes, penalties, or interest for amounts
attributable to the returns filed in connection with this plea
agreement.

chs Defendant is liable for the fraud penalty imposed by
the Internal Revenue Code, 26 U.S.C. § 6651(f£), om the understatement
of tax liability for the years 2012, 2015, 2014, 2015, 2016, and
2017.

e. Defendant gives up any and all objections that could
be asserted to the Examination Division of the Internal Revenue
Service receiving materials or information obtained during the
eriminal investigation of this matter, including materials and

information obtained through grand jury subpoenas.

5

 
1)
11
12
is
14
Ae
16
i?
18
1S
20
21
2a
23
24
ao
26
27
28

ase 5:21-cr-00170-VAP Document 32 Filed 08/23/21 Page 6of44 Page ID#:155

rs Defendant will sign closing agreements with the
Internal Revenue Service at least two weeks prior to his sentencing
hearing, permitting the Internal Revenue Service to assess and
collect the total sum cf $298,562 ($52,045, $39,851, $50,735,
$45,235, $42,002, and $48,694 for the defendant's tax years 2012,
2013, 2014, 2015, 2016, and 2017, respectively), which comprises the
tax liabilities, as well as assess and collect the civil fraud
penalty for each year and statutory interest, on the tax liabilities,
as provided by law.

THE USAO'S OBLIGATIONS

 

4, The USAO agrees to:
a. Not contest facts agreed to in this aqreement.
Bs Abide by all agreements regarding sentencing contained
in this agreement.
ea Not to charge any ee ae co-defendant
Western Distribution, LLC for criminal conduct related to the

allegations set forth in the indictment in United States v. Western

Distribution, LLC, et al., ED CR Now S:21-O0170-VAP.

 

d: At the time of sentencing, move to dismiss the
remaining counts of the second superseding indictment, first
superseding indictment, and the underlying indictment for United
States v. National Distribution Services, Inc., et al., ED CR No.
5:18-00114(B)-VAP, as against defendant; and to further dismiss the
remaining counts of the indictment in United States v. Western
Distribution, LLC, et al., ED CR No. 5:21-00170-VAF, as against
defendant. Defendant agrees, however, that at the time of sentencing
the Court may consider any dismissed charges from both criminal cases
in determining the applicable Sentencing Guidelines range, the

6

 
10
eL
Le
13
14
1
16
17
18
rs
20
él
ee
23
24

429g

ase 5:21-cr-00170-VAP Document 32 Filed 08/23/21 Page 7 of 44 Page ID #:156

propriety and extent of any departure from that range, and the
sentence to be imposed.

e. At the time of sentencing, provided that defendant

 

 

demonstrates an acceptance of responsibility for the offenses up to
and including the time of sentencing, recommend a two-level reduction
in the applicable Sentencing Guidelines offense level, pursuant to
0.5.8.6. § 381.1, and recommend and, if necessary, move for an
additional one-level reduction if available under that section.

E:, Not to recommend a sentence of imprisonment greater
than ten years in length.

gq. Except for criminal tax violations (including
conspiracy to commit such violations chargeable under 19 U.S5.c.
§ 371), not further criminally prosecute defendant for violations
arising out of defendant’s conduct described in the agreed-to factual

basis attached to this agreement as Exhibit 1. Defendant understands

 

 

that the USAO is free to criminally prosecute defendant for any other
unlawful past conduct or any unlawful conduct that occurs after the
date of this agreement. Defendant agrees that at the time of
sentencing the Court may consider the uncharged conduct in
determining the applicable Sentencing Guidelines range, the propriety
and extent of any departure from that range, and the sentence to be
imposed after consideration of the Sentencing Guidelines and all
ether relevant factors under 18 U.S.C: $ 35523 (a).

fis Not seek or pursue forfeiture of the $500,000 secured

 

 

bond posted by defendant's sister and brother-in-law in support of
his pre-trial release in 2018 for the matter United States v.

National Distribution Services, Inc, et. al., ED CR Wo. 5S:1¢8-

 

00114 (B})-VAP.

 
wo

16
EE.
l2
13
14
ES
16
Li
18
19
20
al
22
ZS
24
2
26
27
28

@ase 5:21-cr-00170-VAP Document 32 Filed 08/23/21 Page 8 of 44 Page ID #:157

NATURE OF THE OFFENSES
oy Defendant understands that for defendant to be guilty of
the crime charged in count one of the case United States v. National

Distribution Services, Inc., et al., ED CR No. 5:18-00114(B)-VAP,

 

that is, Conspiracy, in violation of 18 U.8.C. § 371, the following
must be true: (1) beginning on or about a date unknown, and ending on
or about April 15, 2018, there was an agreement between two or more

persons to defraud the United States by obstructing the lawful

 

 

functions of the United States Department of Transportation efforts
to investigate and enforce the federal laws and regulations related
to out-of-service orders, reincarnated carriers, and the “R” Stamp
and purging requirements for cargo-tank repair work, by deceitful or
dishonest means; (2) defendant became a member of the conspiracy
knowing of at least one of its objects and intending to help
accomplish its and (3) one of the members of the conspiracy performed
at least one overt act for the purpose of carrying out the
conspiracy.

6. Defendant understands that for defendant to be quilty of
the crime charged in count two of the case United States v. National

Distribution Services; Inc,., et al., ED CR No. 5:18-00114(B)-VAP,

 

that is, Welding without Required Certifications, in violation of 49
U.S.C. § 5124 and 49 C.FLR. § 180.413 (a) (1), the following must be

true: (1) defendant violated, or caused the violation of, a federal

 

 

hazardous materials regulation; and {2) defendant had knowledge of
the facts giving rise to the violation, and had knowledge that his
conduct, or the conduct that he caused to take place, was unlawful,
or defendant displayed a deliberate indifference or conscious

disregard to the consequences of his conduct.

8

 
oN

10
a.
12
13
14
15
16
Li
L8
Le
20
21
22
2a
24
25
26
27

28

 

 

 

 

ase 5:21-cr-00170-VAP Document 32 Filed 08/23/21 Page 9of44 Page ID#:158

Hes Defendant understands that for defendant to be guilty of

the crime charged in count four of the case United States v. National

 

Distribution Services, Inc., et al., ED CR No, 5:18-00114 (B)-VABP,
that is, Tax Evasion, in violation of 26 U.S.C. § 7201, the following
must be true: {1} defendant cowed federal income tax for a calendar
year; (2) defendant made an affirmative attempt to evade or defeat
such income tax; and {3} in attempting to evade or defeat such tax,
the defendant acted willfully.

e. Defendant understands that for defendant to be guilty of

the crime charged in count one of the case United States v. Western

 

Distribution, LLC, et al., ED CR No, 5:21-00170-VAP, that is,

 

Conspiracy to Commit Bank Fraud/Committed while on Pre-trial Release,
in violation of 168 U.S.C. §§ 1349 and 3147, the following must be
true: (1) there was an agreement between two or more persons ta
commit bank fraud as charged in the indictment; (2) defendant became
a member of the conspiracy knowing of at least one of its objects and
intending to help accomplish it; (3) one of the members of the
conspiracy performed at least one overt act on for the purpose of
carrying out the conspiracy; and (4) during the commission of this
felony offense, defendant was on pre-trial release in the criminal
case of United States v. National Distribution Services, Inc., et
al.,; 5:18-CR-114([B}-VAP, in the United States District Court for the
Central District of California.

a. Defendant understands that fer defendant te be guilty of
the crime charged in count three of the case United States v. Western

Distribution, LLC, et al:, ED CR Noe. 5:21-00170-VAF, that is, Bank

 

Fraud/Committed while on Pre-trial Release, in violation of 18 U.S.C.
§§ 1344(2) and 3147, the following must be true: (1) defendant

3

 
10
11
1?
LS
14
LS
16
a
16
£2
20)
gt
ae
ne
a4
25
26
27

26

 

 

 

 

se 5:21-cr-00170-VAP Document 32 Filed 08/23/21 Page 10 of 44 Page ID #:159

knowingly carried out a scheme or plan to obtain money or property
from a bank by making false statements or promises; (2) defendant
knew that the statements or promises were false; (3) the statements
or promises were material, that is, they had a natural tendency to
influence, or were capable of influencing, a financial institution to
part with money or property; (4) defendant acted with the intent to
defraud; (5) the bank was federally insured; and (6) during the
commission of this felony offense, defendant was on pre-trial release
in the criminal case of United States v. National Distribution
Services, Inc., et al., 5:18-CR-114(B)-VAP, in the United States
District Court for the Central District of California.

PENALTIES AND RESTITUTION

 

10. Defendant understands that the statutory maximum sentence
that the Court can impose for a violation of 18 U.S.c. § 371, is:
five years imprisonment; a three-year period of supervised release; a
fine of $250,000 or twice the gross gain or gross loss resulting from
the offense, whichever is greatest; and a mandatory special
assessment of $100.

ll. Defendant understands that the statutory maximum sentence
that the Court can impose for a violation of 49 U.S.c. § 5124, is:
five years imprisonment, or ten years in any case in which the
violation involves the release of a hazardous material that results
in death or bodily injury te any person; a three-year period of
supervised release; a fine of $250,000 or twice the gross gain or
gross loss resulting from the offense, whichever is greatest; and a
mandatory special assessment of $100.

12. Defendant understands that the statutory maximum sentence
that the Court can impose for a violation of 26 U.S.C. $ 7201, is:

10

 
10
11
12
L3
14
i5
16
i?
13
19
20
21
ae
23
24
a0

26

 

ase 5:21-cr-00170-VAP Document 32 Filed 08/23/21 Page 11of44 Page ID #:160

five years imprisonment; a three-year period of supervised release; a
fine of $250,000 or twice the gross gain or gross loss resulting from
the offense, whichever is greatest; and a mandatory special
assessment of $100.

13. Defendant understands that the statutory maximum sentence
that the Court can impose for a violation of 18 U.S.C. § 1349, is: 30
years imprisonment; a five-year period of supervised release; a fine
of $1,000,000 or twice the gross gain or gross loss resulting from
the offense, whichever is greatest; and a mandatory special
assessment of $100.

14. Defendant understands that the statutory maximum sentence
that the Court: can: impose for a violation of 16 U.S.C. §- 1344(2), is:

30 years imprisonment; a five-year period of supervised release; a

 

 

fine of $1,000,000 or twice the gross gain or gross loss resulting
from the offense, whichever is greatest; and a mandatory special
assessment of $100.

15. Defendant understands that the statutory maximum sentence
that the Court can impose for a violation of 18 U.S.C. § 3147, is:
ten years imprisonment, to be served consecutive to the underlying
offense.

16. Defendant understands, therefore, that the total maximum

sentence for all offenses to which defendant is pleading quilty is:

 

100 years imprisonment; a five-year period of supervised release; a
fine of $2,750,000 or twice the gross gain or gross loss resulting
from the offenses, whichever is greatest; and a mandatory special
assessment of $500.

17. Defendant understands and agrees that the Court: (al) may
erder defendant to pay restitution in the form of any additional

il.

 
LO
ed:
12
ee
14
15
16
ay,
1d
19
20
wa
22
23
24
25
26
a

28

 

lase 5:21-cr-00170-VAP Document 32 Filed 08/23/21 Page 12 of 44 Page ID #:161

taxes, interest, and penalties that defendant owes to the United
States based upon the count of conviction (count four of United

States v. National Distribution Services, Inc., et al., ED CR No.

 

 

5:18-00114(B)-VAP} and any relevant conduct, including taxes owed for
years 2012, 2014, 2015, 2016, and 2017; and (6) must order defendant
to pay the costs of prosecution, which may be in addition to the
statutory maximum fine stated above.

18. Defendant understands that defendant will be required to
pay full restitution te the victims of the offenses to which

defendant is pleading guilty in United States v. Western

 

Distribution, LLC, et al., ED CR No. 5:21-O00170-VAP. Defendant

 

agrees that, in return for the USAO’s compliance with its obligations
under this agreement, the Court may order restitution to persons
ether than the victims of the offenses to which defendant is pleading

guilty (in United States v. Western Distribution, LLC, et al., ED CR

 

No. 5:21-+-O00170-VAP) and in amounts greater than those alleged in the

counts to which defendant is pleading guilty. In particular,

 

 

defendant agrees that the Court may order restitution (in United
States v. Western Distribution, LLC, et al., ED CR No. 5:21-00170-
VAP) to any victim of any of the following for any losses suffered by
that victim as a result: (a) any relevant conduct, as defined in
U.S.5.G. § 1B1.3, in connection with the offenses to which defendant
is pleading quilty; and (b) any counts dismissed pursuant to this
agreement as well as all relevant conduct, as defined in U.5S.58.G.

§ 1B1.3, in connection with those counts and charges. The parties
currently believe that the applicable amount of restitution is
approximately $668,427, and includes the United States Small Business
Administration and BAC Community Bank as victims, but recognize and

12

 

 
10
ll
12
13
14
LS
16
17
18
i
20)
21
ae
2a
24
25
26
27

26

 

 

 

 

se 5:21-cr-00170-VAP Document 32 Filed 08/23/21 Page 13 0f 44 Page ID #:162

agree that this amount could change based on facts that come to the
attention of the parties prior to sentencing.

19. Defendant agrees to make full restitution to the victims of
the offense alleged in count two (Welding without Required
Certifications) of United States v. National Distribution Services,
Inc., et al., ED CR No. 5:18-00114(B)-VAP), to which defendant is
pleading guilty. These victims are Danny Lopez Velasquez and the
beneficiaries of decedent Samuel Enciso.

20. Defendant understands that supervised release is a period
of time following imprisonment during which defendant will be subject
to various restrictions and requirements. Defendant understands that
if defendant violates one or more of the conditions of any supervised
release imposed, defendant may be returned to prison for all or part
ef the term of supervised release: authorized by statute for the
offense that resulted in the term of supervised release, which could
result in defendant serving a total term of imprisonment greater than
the statutory maximum stated above.

#1. Defendant understands that, by pleading quilty, defendant
may be giving up valuable government benefits and valuable civic
rights, such as the right to vote, the right to possess a firearm,
the right to hold office, and the right to serve on a jury. Defendant
understands that he is pleading guilty to a felony and that it is a
federal crime for a convicted felon to possess a firearm or
ammunition. Defendant understands that the convictions in this case
may also subject defendant to various other collateral consequences,
including but not limited to revocation of probation, parole, or
supervised release in another case and suspension or revocation of a
professional license. Defendant understands that unanticipated

i3

 
10
11
12
13

14

16
L?
18
To
20
ub
22
ao

20
26
ai

26

 

 

 

 

 

 

se 5:21-cr-00170-VAP Document 32 Filed 08/23/21 Page 14 0f 44 Page ID #:163

collateral consequences will not serve as grounds to withdraw
defendant’s quilty pleas.

22. Defendant understands that, if defendant is not a United
States citizen, the felony convictions in this case may subject
defendant to: removal, also known as deportation, which may, under
some circumstances, be mandatory; denial of citizenship; and denial
of admission to the United States in the future. The Court cannot,
and defendant's attorney also may not be able to, advise defendant
fully regarding the immigration consequences of the felony
conviction[s] in this case. Defendant understands that unexpected
immigration consequences will not serve as grounds to withdraw
defendant's guilty pleas.

FACTUAL BASIS

23. Defendant admits that defendant is, in fact, guilty of the
offenses to which defendant is agreeing to plead guilty. Defendant
and the USAO agree to the statement of facts attached hereto as
Exhibit 1, and incorporated herein by reference, and agree that this
statement of facts is surficient to support. pleas.of guilty to the
charges described in this agreement but is not meant to be a complete
recitation of all facts relevant to the underlying criminal conduct
or all facts known to either party that relate te that conduct.

NO AGREEMENT REGARDING SENTENCING FACTORS

 

24. Except as set forth in paragraphs 4(e) and (f£) above,
defendant and the USAO have no agreement as to the appropriate
sentence or the applicable Sentencing Guidelines factors. Except as
set forth in paragraphs 4(e) and {f} above, both parties reserve the
right to seek any sentence within the statutory maximum, and to argue
for any criminal history score and category, base offense level,

14

 
10

ed:

14
a
16
17
Lé
TS
20
od
2a
23
24
25
26
at

28

 

 

 

 

apse 5:21-cr-00170-VAP Document 32 Filed 08/23/21 Page 15o0f44 Page ID #:164

specific offense characteristics, adjustments, departures, and
variances,

25. Except as set forth in paragraphs 4(e) and (£) above,
defendant and the USAO reserve the right to arque for a sentence
outside the sentencing range established by the Sentencing Guidelines
based on the factors set forth in 18 UsS.C. & 35535 (a) (1), fa) (2),

(a) (3), (a) (6), and (a) {7)-

WAIVER OF CONSTITUTIONAL RIGHTS

 

26. Defendant understands that by pleading guilty, defendant
gives up the following rights:
As The right to persist in a plea of not guilty.
b. The right to a speedy and public trial by jury.
c. The right to be represented by counsel -- and if
necessary have the Court appoint counsel -- at trial. Defendant

understands, however, that, defendant retains the right to be

represented by counsel -—- and if necessary have the Court appoint
counsel -- at every other stage of the proceeding.
d. The right to be presumed innocent and to have the

burden of proof placed on the government to prove defendant guilty
beyond a reasonable doubt.

Bus The right to confront and cross-examine witnesses
against defendant.

Dog The right to testify and to present evidence in
opposition to the charges, including the right to compel the
attendance of witnesses to testify.

Gs The right not to be compelled to testify, and, if
defendant chose not to testify or present evidence, to have that

choice not be used against defendant.

LS

 
10
Li
Le?
13
14
Lo
16

i

i?
20
21
22
23
24
an
26
27

28

ase 5:21-cr-00170-VAP Document 32 Filed 08/23/21 Page 16o0f44 Page ID #:165

hh, Any and all rights to pursue any affirmative defenses,
Fourth Amendment or Fifth Amendment claims, and other pretrial
motions that have been filed or could be filed.

WATVER OF APPEAL OF CONVICTION

 

27. Defendant understands that, with the exception of an appeal
based on a claim that defendant’s guilty pleas were involuntary, by
pleading guilty defendant is waiving and giving up any right to
appeal defendant's convictions on the offenses to which defendant is
pleading guilty. Defendant understands that this waiver includes,

but is not limited toe, arguments that the statutes to which defendant

 

 

is pleading quilty are unconstitutional, and any and all claims that
the statement of facts provided herein is insufficient to support
defendant’s pleas of guilty.
LIMITED MUTUAL WAIVER OF APPEAL OF SENTENCE

28. Defendant agrees that, provided the Court imposes a total
term of imprisonment on all counts of conviction of no more than the
statutory maximum specified above, defendant gives up the right to
appeal all of the following: {a} the procedures and calculations used
to determine and impose any portion of the sentence; {b) the term of
imprisonment imposed by the Court; (c) the fine imposed by the Court,
provided it 15 within the statutory maximum; {d} to the extent
permitted by law, the constitutionality or legality of defendant's
sentence, provided that the fine is within the statutory maximum, and
the term of imprisonment is ten years or less; (2) the amount and
terms of any restitution order, provided it requires payment of no
more than $2,500,000; (£) the term of probation or supervised release
imposed by the Court, provided it is within the statutory maximum;
and {g}) any of the following conditions of probation or supervised

16

 
10
Ll
1
TS
14
LS
16
ee
18
£9
20
2
22
23
24
25
26
27

29

ase 5:21-cr-00170-VAP Document 32 Filed 08/23/21 Page 17of44 Page ID #:166

release imposed by the Court: the conditions set forth in Second
Amended General Order 20-04 of this Court; the drug testing
conditions mandated by 18 U.S.c. 8§ 3563la)(5} and 3583(d).

29. The USAO agrees that, provided all portions of the sentence
are at or below the statutory maximums specified above, the USAO
gives up its right to appeal any portion of the sentence, with the
exception that the USAO reserves the right to appeal the following:
(a) the amount of restitution ordered if that amount is less than
$976,989.

RESULT OF WITHDRAWAL OF GUILTY PLEA

 

30. Defendant agrees that if, after entering [a] quilty pleas
pursuant to this agreement, defendant seeks to withdraw and succeeds
in withdrawing defendant's quilty pleas on any basis other than a
claim and finding that entry into this plea agreement was
involuntary, then (a) the USAO will be relieved of all of its
obligations under this agreement; and [{b) should the USAC choose to
pursue any charge or any civil, administrative, or regulatory action
that was either dismissed or not filed as a result of this agreement,
then {i} any applicable statute of limitations will be tolled between
the date of defendant’s signing of this agreement and the filing
commencing any such action; and (ii) defendant waives and gives up
all defenses based on the statute of limitations, any claim of pre-
indictment delay, or any speedy trial claim with respect to any such
action, except to the extent that such defenses existed as of the

date of defendant’s signing this agreement.

17

 
a
1
13
14
15
16
Ly
18
13
20
21
2
ao
24
a
26
aa

28

 

 

se 5:21-cr-00170-VAP Document 32 Filed 08/23/21 Page 18 of 44 Page ID #:167

EFFECTIVE DATE OF AGREEMENT

 

31. This agreement is effective upon signature and execution of
all required certifications by defendant, defendant's counsel, and an

Assistant United States Attorney.

BREACH OF AGREEMENT

 

32. Defendant agrees that if defendant, at any time after the
signature of this agreement and execution of all required
certifications by defendant, defendant's counsel, and an Assistant
United States Attorney; knowingly violates or fails to perform any of
defendant's obligations under this agreement: (“a breach”), the USAO
may declare this agreement breached. All of defendant’s cbhligations
are material, a single breach of this agreement is sufficient for the
USA0O to declare a breach, and defendant shall not be deemed to have
cured a breach without the express agreement of the USAO in writing.
If the USAO declares this agreement breached, and the Court finds
such a breach to have occurred, then: (a) if defendant has previously
entered [a] guilty pleas pursuant to this agreement, defendant will
not be able to withdraw the guilty pleas, and (b) the USAO will be
relieved of all its obligations under this agreement.

33. Following the Court’s finding of a knowing breach of this
agreement by defendant, should the USAO choose to pursue any charge
or any civil, administrative, or regulatory action that was either
dismissed or not filed as a result of this agreement, then:

a. Defendant agrees that any applicable statute of
limitations is tolled between the date of defendant’s signing of this
agreement and the filing commencing any such action,

B.. Defendant waives and gives up all defenses based on
the statute of limitations, any claim of pre-indictment delay, or any

18

 
LO
a,
Le
L3
14
is
16
17
16
o
20
21,
ae
ag
24
22
26
27

20

 

 

se 5:21-cr-00170-VAP Document 32 Filed 08/23/21 Page 19 of 44 Page ID #:168

speedy trial claim with respect to any such action, except to the
extent that such defenses existed as of the date of defendant’s
Signing this agreement.

Cs Defendant agrees that: (i} any statements made by
defendant, under oath, at the guilty plea hearing (if such a hearing
occurred prior to the breach}; [1i) the agreed to factual basis
statement in this agreement; and (iii) any evidence derived from such
statements, shall be admissible against defendant in any such action
against defendant, and defendant waives and gives up any claim under
the United States Constitution, any statute, Bule 410 of the Federal
Rules of Evidence, Rule L1I({f) of the Federal Bules of Criminal
Procedure, or any other federal rule, that the statements or any
evidence derived from the statements should be suppressed or are
inadmissible.

COURT AND UNITED STATES PROBATION AND PRETRIAL SERVICES

OFFICE NOT PARTIES

 

34. Defendant understands that the Court and the United States
Probation and Pretrial Services Office are not parties to this
agreement and need not accept any of the USAO'’s sentencing
recommendations or the parties’ agreements to facts or sentencing
factors.

35. Defendant understands that both defendant and the USAO are
free to: (a) supplement the facts by supplying relevant information
to the United States Probation and Pretrial Services Office and the
Court, (b) correct any and all factual misstatements relating to the
Court's Sentencing Guidelines calculations and determination of
sentence, and (c) argue on appeal and collateral review that the
Court's Sentencing Guidelines calculations and the sentence it

ileas

 
a uw

=]

10
it
12
13
14
LS
16
Li
18
19
20
eu
22
a
24
25
26
27

2g

 

se 5:21-cr-00170-VAP Document 32 Filed 08/23/21 Page 20 o0f 44 Page ID #:169

chooses to impose are not error. While this paragraph permits both
the USAO and defendant to submit full and complete factual
information to the United States Probation and Pretrial Services
Office and the Court, even if that factual information may be viewed
as inconsistent with the facts agreed to in this agreement, this
paragraph does not affect defendant's and the USAO's obligations not
to contest the facts agreed to in this agreement.

36. Defendant understands that even if the Court iqnores any
sentencing recommendation, finds facts or reaches conclusions

different from those agreed to, and/or imposes any sentence up to the

maximum established by statute, defendant cannot,

for that reason,

withdraw defendant's guilty pleas,

and defendant will remain bound to

 

fulfill all defendant’s obligations under this agreement. Defendant
understands that no one —- not the prosecutor, defendant’s attorney,
or the Court -- can make a binding prediction or promise regarding

the sentence defendant will recéive, except that it will be within
the statutory maximum.
NO ADDITIONAL AGREEMENTS

37. Defendant understands that, except as set forth herein,
there are no promises, understandings, or agreements between the USAO
and defendant or defendant’s attorney, and that no additional
promise, understanding, or agreement may be entered into unless ina
writing signed by all parties or on the record in. court.

PLEA AGREEMENT PART OF THE GUILTY PLEA HEARING

38. The parties agree that this agreement will be considered

part of the record of defendant’s guilty plea hearing as if the

entire agreement had been read into the record of the proceeding.

20

 
10
Te
12
is
14
ES
16
Ei
18
19
20
21
22
23
24
20
26
Zee
28

 

 

se 5:21-cr-00170-VAP Document 32 Filed 08/23/21 Page 210f 44 Page ID #:170

AGREED AND ACCEPTED

UNITED STATES ATTORNEY'S OFFICE
FOR THE CENTRAL DISTRICT OF
CALIFORNIA

TRACY L. WILKISON
Acting United States Attorney

Wiatthaw tt! O'Bran August 11, 2021

MATTHEW O’ BRIEN Date
JOSEPH ©. JOHNS

 

 

Assistant United States orneys
LLY iu

 

 

a ay TEY JOHANSSON Date . /
Defe nt

Vor V\ ), fr
MARK J. WERKSMAN Date /
Attorney for Defendant Carl Bradley

Johansson

CERTIFICATION OF DEFENDANT

 

I have read this agreement in its entirety. I have had enough
time to review and consider this agreement, and I have carefully and
thoroughly discussed every part of it with my attorney. I understand
the terms of this agreement, and I voluntarily agree to those terms.
I have discussed the evidence with my attorney, and my attorney has
advised me of my rights, of possible pretrial motions that might be
filed, of possible defenses that might be asserted either prior to or
at trial, of the sentencing factors set forth in 18 U.S.C. § 3553 {a},
of relevant Sentencing Guidelines provisions, and of the consequences
of entering into this agreement. No promises, inducements, or
representations of any kind have been made to me other than those
contained in this agreement. No one has threatened or forced me in

any way to enter into this agreement. I am satisfied with the

eal

 
to oN

deb
di
13
14
15
16
Ly
18
A)
20
21
22
aa
24
25
26
a7

28

 

 

se 5:21-cr-00170-VAP Document 32 Filed 08/23/21 Page 22 of 44 Page ID #:171

representation of my attorney in this matter, and I am pleading
guilty because I am guilty of the charges and wish to take advantage

of the promises set forth in this agreement, and not for any other

 

 

Feasonr.

li perp Bf 2f Zz)
Ce Spee JOHANSSON Date -
Defe nt

CERTIFICATION OF DEFENDANT’S ATTORNEY

 

I am Carl Bradley Johansson'’s attorney, J have carefully and
thoroughly discussed every part of this agreement with my client.
Further, I have fully advised my client of his rights, of possible
pretrial motions that might be filed, of possible defenses that might
be asserted either prior to or at trial, of the sentencing factors
set forth in 18 U.S.C. § 3553 la), of relevant Sentencing Guidelines
provisions, and of the consequences of entering into this agreement.
To my knowledge: no promises, inducements, or representations of any
kind have been made to my client other than those contained in this
agreement; no one has threatened or forced my client in any way to
enter into this agreement; my client's decision to enter into this
agreement is an informed and voluntary one; and the factual basis set
forth in this agreement is sufficient to support my client’s entry of
guilty pleas pursuant to this agreement.

en V\ Apn_— efi fu

MARK J. WERESMAN Date
Attorney for Defendant Carl Bradley
Johansson

ae

 
Case 5:21-cr-00170-VAP Document 32 Filed 08/23/21 Page 23 0f 44 Page ID #:172

TL HQIYXS
oD

\O

10
11

le

L4
LS
16
1?
18
13
20
va
22
23
24
25
26

au

Gase 5:21-cr-00170-VAP Document 32 Filed 08/23/21 Page 24 o0f 44 Page ID #:173

Exhibit 1
statement of Facts in Support of Carl Bradley Johansson’s

Consolidated Plea Agreement

 

t.. United States v. National Distribution Services, Inc., et al.,

ED CR No. 5:18-00114 (B) -VAP

 

 

CARL BRADLEY JOHANSSON, also known as (“aka”) “Brad Johnson,”

aka “Carl Johnson,” aka “C. Brad Johanson,” aka “Keith Golatta”

 

(“defendant”), controlled and operated co-defendant NATIONAL
DISTRIBUTION SERVICES, INC., aka “NDSI” (“NATIONAL”), from
approximately 2009 to 2015. From approximately 2015 to the present,
defendant controlled and operated co-defendant WHOLESALE
DISTRIBUTION, INC., dba “Quality Services” (“WHOLESALE”).

From approximately 2009 to 2015, co-defendant NATIONAL was a
private motor carrier engaged in the transportation of cargo via

commercial motor vehicles, commonly referred to as tractor-trailers

Materials such as petroleum fuels, including gasoline, in cargo tanks
known as MC 306 tanks. WATIONAL’s primary place of business was
340/344 North Grant Avenue, Corona, California [the “Property”).
NATIONAL employed drivers to operate commercial motor vehicles on
routes in California and elsewhere.

In late 2014 and early 2015, defendant transformed NATIONAL into

a new entity, co-defendant WHOLESALE. WHOLESALE also was a private

 

motor carrier engaged in the transportation of cargo via tractor-
trailers. WHOLESALE also specialized in transporting hazardous
materials in specification and non-specification MC 306 tanks.

WHOLESALE’s primary place of business was also the Property.

or tanker trucks. NATIONAL specialized in transporting pare Cc
a 4

-

 
10
‘Lik
LZ
das
14
Ls
16
ea
18
i3
20
21
ae
a
24
29
26
a7

20

 

 

 

 

se 5:21-cr-00170-VAP Document 32 Filed 08/23/21 Page 25o0f44 Page ID #:174

WHOLESALE also employed drivers to operate commercial motor vehicles
on routes in California.

A. Count One (First Conspiracy Object) and Count Two

With constant usage over time, the MC 306 cargo tanks used by
defendant and his businesses, NATIONAL and WHOLESALE, to transport
hazardous materials required various repairs, including modifications
and welding. Defendant authorized and caused co-defendant NATIONAL's
employees to conduct repairs, modifications, and welding on MC 306
cargo tanks.

The federal Hazardous Materials Transportation Statute (“HMTS"),
Title 49, United States Code, Section 5101 et seq., was enacted by
Congress to protect people and property from the dangers inherent in
transporting hazardous materials. The regulations promulgated under
the HMTS explicitly defined hazardous materials to include crude oil
and other petroleum products. The HMTS and the regulations enacted
thereunder were administered and enforced by the U.S. Department of
Transportation (“US DOT”). These regulations applied to individuals
and companies, like defendant and NATIONAL and WHOLESALE, who
transported hazardous materials in commerce or who caused hazardous
Materials to be transported in commerce. Cargo tanks used for the
transportation of hazardous materials included MC 306 cargo tanks,
which were defined under the regulations as a type of “specification
cargo tank.”

The HMTS regulations required that certain repairs or
modifications of a specification cargo tank must have been made by a
repair facility holding a valid National Board Certificate of
Authorization for use of the National Board “BR” Stamp and must have
been made in accordance with the edition of the National Board

Z

 
LO
11
be
Ts
14
LS
16
det
16
19
20

ek

ae
24
25
26
27

28

 

 

 

 

 

 

se 5:21-cr-00170-VAP Document 32 Filed 08/23/21 Page 26 of 44 Page ID #:175

Inspection Code in effect at the time the work was performed.
Neither defendant, nor his co-defendants in this matter, were
authorized as a repair facility under the HMTS and the HMTS
regulations to conduct certain repairs or modifications of MC 306
cargo tanks because none of them held a valid National Board
Certificate of Authorization for use of the National Board “RY” Stamp
and because certain tank repairs and modifications made to MC 306
cargo tanks by NATIONAL's employees were not made in accordance with
the edition of the National Board Inspection Code.

At all times relevant to Counts One and Two of this matter,
defendant knew that both he and NATIONAL'’s employees were prohibited
by the HMTS and the HMTS regulations from conducting certain repairs
or me eA an “R” Stamp, including welding, on the
shells of/fMc P3506 cargo tanks, Defendant knew of this prohibition
because he had been convicted and sentenced to prison in April 2000,
in part, as the result of a 1993 cargo tank explosion that occurred
when one of defendant’s welders conducted repairs on an MC 306 cargo
tanker in violation of the US DOT “R” Stamp and repair registration
requirements.! In addition to knowing that he and his conpentes oy Kc
prohibited from conducting certain repairs or modifications oa a MC 306
cargo tanks, defendant also knew that welding on the shells or

SypkCitah—
components of,MC 306 cargo tanks was dangerous because the MC 306

cargo tanks were used to haul hazardous materials that could explode

 

1A copy of the Stipulated Statement of Facts from defendant's
plea agreement in that matter, United States v. Carl Bradley
Johansson, Case No. CR 98-674-RAP, is attached hereto as Exhibit 2 to
this plea agreement and is incorporated into this plea agreement and
this factual basis by reference. Defendant expressly accepts the
prior Stipulated Statement of Facts as true, and recants all prior
claims that it was the result of coercion.

a

Ms,

 
IND

10
11
L2
io
14
aS
16
L?
1d
LS
20)
21
ag
23
24
25
26
ae

20

 

 

 

 

se 5:21-cr-00170-VAP Document 32 Filed 08/23/21 Page 27 of 44 Page ID #:176

if not properly purged prior to conducting welding repairs or
modifications. For example, defendant knew that in the 1993
incident, L.0., a welder who worked for him, had been killed while
welding a cargo tank when L.Q.'s welding torch ignited fumes inside
the tank. Defendant was also aware of a similar explosion that
occurred in NATIONAL’s shop at the Property in September 2012. The
explosion happened when NATIONAL employee, D.L.V., was welding on an
MC 306 cargo tanker. As defendant knew, the explosion blew a large
hole in the roof of the warehouse and could have seriously injured
Bey.

As the person who controlled NATIONAL, defendant knew that
NATIONAL's employees S.E. and D.L.V. frequently conducted welding on
MC 306 cargo tanks operated by NATIONAL. Defendant authorized co-
defendant Enrique Garcia (“Garcia,” NATIONAL’s Shop Foreman) toa
instruct 5.E. and D.L.V. to conduct welding operations as needed.
Beginning on a date no later than March 19, 2012, and continuing to
May 6, 2014, in Riverside County, within the Central District of
California, defendant knowingly conspired and agreed with other
individuals to conduct repairs on US DOT specification cargo tanks
used in the transportation of hazardous materials, in willful and
reckless violation of the HMTS and the HMTS regulations. Defendant
and his co-conspirators directed and caused NATIONAL’s welders 5.E,
and D.L.V. to conduct welding repairs on MC 306 cargo tanks at the
Property, even though defendant and his co-conspirators knew that
neither they, nor NATIONAL, held a valid National Board Certificate
of Authorization authorizing the use of an “R” Stamp to conduct such

welding; and even if the cargo tanks had not been emptied of

 
wo fF +S Of OO Se WwW NM

10
LL
42
id
14
15
16
17
18
13
20
aL
Z2
ao
24
25
26
a
28

 

 

 

 

Case 5:21-cr-00170-VAP Document 32 Filed 08/23/21 Page 28 of 44 Page ID #:177

hazardous materials or sufficiently cleaned of residue and purged of
vapors, as required by the HMTS and the HMTS regulations.

In furtherance of the conspiracy agreement and to accomplish the
object thereof, defendant and his co-conspirators committed various
over acts, including the following:

On May 5, 2014, defendant and Garcia discussed repairs that
they intended for employees to conduct on MC 306 cargo tank #678238
the following day. During that conversation, while standing next to
MC 306 cargo tank #678238, Garcia, among other things, showed
defendant the replacement parts for the cargo tank and pointed out
the location of repairs to be conducted on the top of the tank.
Defendant’s discussion of the MC 306 cargo tank #678238 repairs was
captured on NATIONAL’s multiple surveillance cameras. During his
discussion with Garcia regarding the proposed repairs, defendant can
be seen on the surveillance recordings moving closer to the cargo
tank to get a better look at the location of the needed repairs as
Garcia pointed cut the repair location.

On the following day, May 6, 2014, Garcia directed S.E. and
D.L.V. to conduct welding repairs on cargo tank #678238 even though
the cargo tank had not been completely purged of its explosive
contents and fumes. Thereafter, S.E. and D.L.V. began using a metal
grinder on cargo tank #678238 to prepare the tank for the welding
repair project. Because the tank had not been completely purged of
its fumes and crude oil, the sparks generated by the welding repair
caused an explosion that killed 5.E. and seriously injured D.L.V.

The explosion blew a hele in the warehouse’s roof, just like the 2012

 
lo

10
Lal:
12
i3
14
dak
16
1?
18
L9
20
ai.
22
23
24
25
26
ag

28

My

 

 

 

Nase 5:21-cr-00170-VAP Document 32 Filed 08/23/21 Page 29 0f 44 Page ID #:178

explosion. The fatal explosion and its aftermath were captured on
several of NATIONAL’s surveillance cameras.

B. Count One (Second Object)

 

Following the fatal explosion on May 6, 2014, local, state, and
federal first responders, law enforcement agencies, and regulatory
agencies, including the US DOT Federal Motor Carrier Safety
Administration (“FMCSA") investigated the cause of the fatal
explosion. During its investigation, the FMCSA determined that
NATIONAL’s employees had been conducting illegal repairs,
modifications, and welding on specification cargo tanks, such as MC
306 cargo tank #678238 that exploded during the prohibited repair
operations. As a result of this determination, on August 14, 2014,
the FMCSA issued an imminent hazard Out-of-Service Order (the
“Emergency Order’) which prohibited NATIONAL from operating 37 cargo
tankers to haul gasoline or ethanol because it had determined that
those cargo tanks presented safety risks. However, non-specification

use was still allowed. Pursuant to the Emergency Order, NATIONAL was

 

not permitted to operate the 37 specified cargo tanks without
ebtaining permission from FMCSA. NATIONAL never obtained permission
from FMCSA to operate any of the 37 specified tanks to haul gasoline
or ethanol.

The HMTS and the HMTS regulations prohibit the creation of new,
or reincarnated, moter carriers to avoid compliance with federal law,
regulations, and safety orders. “Carriers” are defined as motor
carriers with common ownership, common management, common control or
common familial relationship. The HMTS regulations prohibit two or

more motor carriers, such as NATIONAL and WHOLESALE, from using

 

COMmMmMon ownership, common Management, common control, or common

6

 
10
La.
iL?
La
14
“ee
16
i
18
19
20
Zi
22
23

24

26
27

2g

G

ase 5:21-cr-00170-VAP Document 32 Filed 08/23/21 Page 300f 44 Page ID #:179

familial relationship to enable any or all such motor carriers to
avoid compliance, or mask or otherwise conceal non-compliance, or a
histery of non-compliance,

Beginning on May 6, 2014 and continuing to April 15, 2018, in
Riverside County, within the Central District of California,
defendant and other employees of NATIONAL and WHOLESALE knowingly
conspired and agreed to impede, impair, obstruct, and defeat the US

DOT’s efforts to investigate the May 6, 2014 fatal explosion and to

 

 

 

enforce federal laws and regulations related to out-of-service
erders, reincarnated carriers, and the “R” Stamp and purging
requirements for specification cargo tank repair work. In
furtherance of the conspiracy agreement and to accomplish the object
thereof, defendant and his co-conspirators knowingly committed
various over acts, including the following:

Defendant and his co-conspirators made multiple false statements
te local, state, and federal investigators to conceal the illegal
welding repairs on, MG 3@6 ca ank, #678238 and to conceal the fact

cotrn A G.
that defendant owned NATIONAL and relia, S.E., D.L.V., and others
worked for NATIONAL.

For example, when investigators arrived at the Property on May
6, 2014 to investigate the explosion of the MC 306 cargo tank,
defendant said that he was a Customer Service Representative for
Agri-Comm Express, and also claimed that welders 5.E. and D.L.V. had
their salaries paid by a different company, called TankServices, LLC.
On September 3, 2014, defendant signed an affidavit, under oath, in
which he falsely claimed to federal regulators that defendant Garcia
worked for a company called TankServices, LLC instead of co-defendant
NATIONAL. In the same affidavit, defendant also falsely claimed that

4

 

 
oy

oo J

10
11
L2
L3
14
La
16
LiF
18
133
20
21
22
23
24
25
26
eat

28

 

 

 

 

se 5:21-cr-00170-VAP Document 32 Filed 08/23/21 Page 310f 44 Page ID #:180

NATIONAL never had engaged in cargo tank repairs [including the
repairs carried out by S.E. and D.L.V. on or about May 6, 2014).
Later, on January $, ~ wiley the oo investigators that
he did not discuss enya AN e; Mc 3 tT tanker #678238 with
Garcia prior to the explosion of that tank on May 6, 2014, despite

the fact that the surveillance camera recordings showed defendant and

 

Garcia discussing the planned repairs A to the tank Ke
on May 5, 2014. During the investigation into the May 6, 2014

explosion, defendant claimed that he did not control NATIONAL because
he was merely a “paper pusher” who, at the time of the explosion,
purportedly worked for a temporary staffing company that had assigned
him to be an “administrative manager” at NATIONAL. Furthermore,
during the federal and state investigation of the May 6, 2014
explosion, defendant told associates V.B. and M.c. to tell
investigators that V.B. and M.c. had purged MC 306 cargo tanker
#678238 before dropping it off for repairs in May 2014, even though
this was false,

After the FMCSA issued the Emergency Order to NATIONAL in August
2014, defendant and his co-conspirators caused NATIONAL to continue
operating tractor-trailer trucks to transport gasoline and ethanol in
Mc 306 cargo tanks that were prohibited from hauling gasoline and
ethanol pursuant to the Emergency Order. When they were unsuccessful
in challenging the Emergency Order, defendant and his co-conspirators
took steps to evade the FMCSA’s Emergency Order. Defendant shut down
NATIONAL and started WHOLESALE in late 2014 and early 2015. As
defendant was aware, WHOLESALE had almost all of the same employees
and management as NATIONAL, and it operated out of the same warehouse
at the Property. Defendant’s co-conspirators made false statements

8

 
10
LL
1?
13
14
Le
16
let
18
19
20
zi
22
2a
24
25
26
27

2g

 

 

 

 

se 5:21-cr-00170-VAP Document 32 Filed 08/23/21 Page 32 of 44 Page ID #:181

to federal regulators and local authorities in order to conceal the
fact that WHOLESALE was a reincarnation of NATIONAL. Defendant and
his co-conspirators also concealed defendant’s control of co-
defendant WHOLESALE from federal requlators, For all intents and
purposes, WHOLESALE was a “reincarnated” or “chameleon” carrier,
created to avoid the regulatory restrictions imposed on NATIONAL.

WHOLESALE’s violations of the Emergency Order continued through
early 2018. On many occasions, WHOLESALE operated the prohibited
cargo tanks to haul gasoline or ethanol in violation of the Emergency
Order,

As part of the conspiracy and to further conceal his control of
NATIONAL and WHOLESALE, defendant did not file income tax returns for
calendar years #012 through 2017, thus concealing from the federal
government the fact that he was earning income from NATIONAL and
WHOLESALE, and using that income to pay for personal expenses
totaling at least $1,174,173 in unreported income.

c. Count Four - Tax Evasion

Defendant owed federal income tax for the calendar years 2012
through 2017. Defendant made an affirmative attempt to evade or
defeat the assessment and payment of income taxes for those years.
In attempting to evade or defeat such taxes, defendant acted
willfully.

Defendant filed personal, federal income tax returns from 2002
through 2008. In 2007, the Internal Revenue Service (“IRS”) sued
defendant for employment taxes owed by his former hazardous material
transportation company, Atlas Bulk, Inc., from tax year 1995 (C.D.
Cal. Case No. O7-CV-659-AHS). As a result of the IRS lawsuit, the
district court entered judgment against defendant in 2008 for

9

 
aN

hl
Tee
13
L4
dlaky
16
Lf
18
LS
20
mak
22
23
24
29
26
a7

28

se 5:21-cr-00170-VAP Document 32 Filed 08/23/21 Page 33 0f 44 Page ID #:182

$923,440. Thereafter, defendant stopped reporting his income to the

IRS and stopped filing personal federal income tax returns. Instead,
defendant used the corporate accounts of NATIONAL and WHOLESALE to
pay for his personal expenses, including rent for his family home,
medical bills, and the high school and college tuitions of his four

children. He directed L.S. (his longtime office manager and

bookkeeper at NATIONAL and WHOLESALE) to make such personal payments

on his behalf, and at times he made the payments himself using

corporate checks and debit cards.

The table below shows examples of defendant’s unreported income
received from NATIONAL and WHOLESALE, and lists the purposes for
which some of those funds were paid on defendant’s behalf and to
whom they were paid. The table also shows the amount of unreported
income received by defendant each year, and the corresponding amount

of federal income taxes that defendant evaded each year.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Defendant's Unreported Income

2012 2013 2014 2015 2016 2017 TOTAL
Parsonal Rent:
W.K. 6135, 000 | $162,750 [$112,500 | $147,058 | $147,192 | $178,197 $882,697
Children’s Tuition/Board:
Orange Lutheran $46,592 $495,740 $32,307 $10,187 sa * $138,856
Christ Lutheran $5,500 = = = = = $5,500
Halstrom Acad. - $7,803 $22,066 $11,119 $12,743 Oo, 326 $62,138
Texas A&M - - $3,538 $9,103 $13,974 $7, 486 $434,103
Callaway House = - - $2,668 $907 S470 $4,045
Medical:
Medquest $13,108 = §5,684 ~ = = $18,792

 

10

 

 
10
11
de
jaa
14
LS
16
ded
18
19
20
21
ea
2a
24
25
26
27
25

 

 

 

 

 

 

se 5:21-cr-00170-VAP Document 32 Filed 08/23/21 Page 34 of 44 Page ID #:183

 

 

 

 

 

 

 

Pharmacy

California

Specialty - $1,350 - = ~ = $1,950
Tenine Rice DDS = = $1,547 $3,653 -e = $5,200
Other:

Kimco Staffing = = $20,889 - i = $20,889
TOTAL $200,200 | §222,323 | §198,662 | $183,789 | $174,816 | $194,380 | $1,174,173
TAX OWED $52,045 $59,651 $50,735 $45,235 $42,002 46,694 $298,562

 

 

 

 

 

 

 

 

 

 

As part of his scheme to receive unreported income from NATIONAL
and WHOLESALE, defendant knowingly and willfully committed several
affirmative acts, including the following conduct:

When defendant established WHOLESALE in late 2014 with a nominee
owner, J.C., he immediately used J.C. to open corporate accounts for
WHOLESALE at American First National Bank and Bank of America,
Defendant then obtained a signature stamp in J.C.’s name, which
defendant used to control the accounts. Defendant used the accounts
to pay the rent for his house, his children’s tuitions, and his
medical expenses. Defendant took company checks that he used for
personal expenses out of the office drawer where they were stored at
the Property. He then either handwrote the checks himself or used a
typewriter to fill them out. Defendant rented a large home in Corona
from his landlord, W.K., for at least $12,000 per month from 2012
through 2018. Defendant included misleading notes on the rent checks
to W.K. to make them look like legitimate business expenses. For
example, he labelled some as “Truck Yard Rental Payment,”
"ania Ot expenses,” and “Loan Qak” (the companies’ lender

¥1
for itsAwarehouse) in the checks’ memo sections. Defendant lied to

] 11
i

 
Li
12
25
14
Bee
16
ne
18
ES
20
21
22
22
24
Ao
26
27

26

 

 

se 5:21-cr-00170-VAP Document 32 Filed 08/23/21 Page 35o0f44 Page ID #:184

L.S. {his longtime administrative assistant) by telling her that
company checks mage jpayable to his landlord were rental payments for
the commsnied?” paretouses As a result, L.S. then recorded the
payments as rental payments in the companies’ accounting software.

Defendant used NATIONAL’s and WHOLESALE’s corporate accounts to make

approximately $200,000 in tuition payments at his four children’s

 

private high schools and university. Heepertonatiy set-op eheetronie4

 
  

PHS SE ey Pehina

atoctwe~et—tire—wehodle<-" Defendant also directed L.S. to characterize

the tuition payments as “employee training” in NATIONAL'’s and

       

WHOLESALE’s accounting records, despite the fact that none of
defendant’s children worked at the companies. Defendant was careful
to omit his own name on the corporate tax returns for co-defendants
NATIONAL or WHOLESALE, and he used an alias; “Keith Golatta,” to sign
NATIONAL’ s corporate tax return for tax year #2012 (and he listed
“Golatta” as NATIONAL’s President, Secretary, Treasurer, and Director
en corporate records for 2013) te conceal his unreported income from
those sources.

In total, for the calendar years 2012 through 2017, defendant
received at least $1,174,173 in unreported income from NATIONAL and
WHOLESALE, and knowingly and willfully evaded payment of at least

§298,562 in federal income taxes,

II. Factual Basis for United States v. Western Distribution, LLC, et
al., ED CR No. 5:21-00170-VAP

 

CARL BRADLEY JOHANSSON, aka “Brad Johnson,” “Carl Johnson,” aka
“C. Brad Johanson,” aka “Jay Johnson,” aka “Keith Golatta”

(“defendant”), controlled and operated co-defendant WESTERN, From

ae

 
oO

Oo

10
11
12
13
14
1S
16
Ll?
18
i
20
21
22
23
24
29
26
pat

29

 

 

 

 

 

 

ase 5:21-cr-00170-VAP Document 32 Filed 08/23/21 Page 36o0f44 Page ID #:185

April 2018 through July 2021, defendant was on federal pretrial
release due to the felony charges pending against him in United

states V. National Distribution Services, Inc., @t al., €.D. Cal.

 

Case No. 5:18-CR-114(B)-VAP.

Co-defendant WESTERN DISTRIBUTION, LLC, also known as (“aka”)
“Advanced Distribution, Inc.” (“WESTERN”), was a trucking company
based in San Bernardino County, California, that was engaged in the
business of transporting jet fuel. Agri-Comm Express, Inc. (“Agri-
comm’) was a trucking company based in Gustine, California, that was
engaged in the business of transporting agricultural products. Carl
Stefan Johansson was defendant's son, and the alleged owner of
WESTERN. L.S. was defendant's long-time employee and administrative
assistant at WESTERN,

In March 2019, defendant founded WESTERN and registered it as an
LLC in Wyoming. At all.times relevant to the indictment, defendant
controlled all aspects of WESTERN. WESTERN was based in Buena Park,
California and then Ontario, California, and focused on the
transportation of jet fuel. In September 2019, defendant converted
WESTERN into Advanced Distribution, Inc. and then into Western
Distribution, Ine.

Beginning on a date unknown and continuing to July 21, 2021, in
San Bernardino County, within the Central District of California, and
elsewhere, defendant and WESTERN conspired with others to execute a
echeme to defraud a federally insured financial institution, namely,
BAC Community Bank (“BAC”) in Stockton, California, as to material
matters, and to obtain moneys and funds owned by and in the custody

and control of the bank by means of material false and fraudulent

LS

 
1o
Ee:
Lie
iS
14
ay
16
Li?
Lé
Ee
20
21
2a
23
24
ao
26

27

 

 

 

 

se 5:21-cr-00170-VAP Document 32 Filed 08/23/21 Page 37 of 44 Page ID #:186

pretenses, representations, promises, and the concealment of material

facts.

In furtherance of the conspiracy and to accomplish the objects
of the conspiracy, defendant and WESTERN, and others, committed
various overt acts within the Central District of California and
elsewhere, including, but not limited to, the following:

On April 15, 2020, at defendant’s direction, Agri-comm applied
for a PPP loan in the amount of $286,505 from Bank of the West, a
federally insured financial institution. Defendant told Agri-comm
how to fill out the responses on the PPP application. At defendant's
direction, Agri-comm’s PPP application claimed that Agri-comm had no
common Management with any other businesses, even though defendant
had influence over and/or controlled Agri-comm and, at the same time,
he controlled WESTERN and Wholesale Distribution, Inc. (“Wholesale”).
Agri-comm’s application was approved, and Agri-comm received a PPP
loan in the amount of $286,500.

On April 24, 2020, at defendant’s direction, WESTERN submitted a
PPP loan application (“WESTERN’s PPP Loan Application”) to BAC,
seeking a PPP loan in the amount of $436,390. Defendant instructed
L.&. regarding how to fill out the responses on the application. As
part of WESTERN’s PPP Loan Application, defendant caused WESTERN to
fraudulently represent the following material facts to BAC: {a} that
WESTERN had the equivalent of 31 full-time employees, even though
WESTERN had laid off most of those employees prior to the submission
of the application; and (b) that the PPP funds WESTERN received would
be “used to retain workers and maintain payroll or make mortgage
interest payments, lease payments, and utility payments, as specified

14

 
10
Li
l2
13
14
LS
16
L?
18
19
20
21
22
23
24
Zo
26
27
28

se 5:21-cr-00170-VAP Document 32 Filed 08/23/21 Page 38 of 44 Page ID #:187

under the Paycheck Protection Rule.” At defendant’s direction,
WESTERN also fraudulently represented to BAC that WESTERN had no
common management with any other businesses, even though JOHANSSON
controlled WESTERN and Wholesale and had influence and/or control
over Agri-comm.

On May 5, 2020, WESTERN obtained a PPP loan in the amount of
£436,390 after defendant caused its fraudulent PPP loan application
te be submitted to BAC. Between May 7, 2020 and June 11, 2020,
defendant caused WESTERN to spend at least $435,000 of its PPE loan,
mostly on business expenses unrelated to its payroll, because the
company had laid off most of its employees before it even applied for
the PPP loan. On May 16, 2020, defendant added his son, Carl Stefan
Johansson, to WESTERN’ s payroll, even though defendant had previously
represented in WESTERN’s PPP Loan Application that his son already
owned WESTERN and even though his son worked for a different company
at the time.

On approximately September 22, 2020, defendant caused the
Eraudulent transfer of 21 of Agri-comm’s employees (“Agri-comm'’s 21
Employees”) to WESTERN’s payroll account (effective as of September
16, 2020), even though those employees continued to work for Agri-
comm rather than WESTERN. These same employees had been listed as
Agqri-comm’s employees in Agri-comm’s PPP loan application.
Defendant's intent in transferring the 21 Agri-comm Employees to
WESTERN’s payroll was to increase WESTERN’s payroll so that it would
look like WESTERN had spent at least sixty percent of its PPP loan on
its payroll, as required by the PPP, so that WESTERN'’s entire FPP

loan could be forgiven.

15

 
i o$ND

LO
Ea
we:
13
14
15
le
Li
18
Lo
20
21
22
23

25
26

a7

 

 

se 5:21-cr-00170-VAP Document 32 Filed 08/23/21 Page 39 0f 44 Page ID #:188

Between September 16, 2020 and October 19, 2020, at defendant's
direction, WESTERN paid Agri-comm’s 21 Employees approximately
287,722, even though Agri-comm’s 21 Employees did not work for
WESTERN. Between September 2020 through December 2020, at
defendant's direction, Agri-comm wired approximately $339,900 from
Agri-comm’s bank account to WESTERN’s bank account to reimburse
WESTERN for the money that it was using to pay Agri-comm’s 21
Employees. On December 28, 2020, defendant sent an email to the
employee at Agri-comm who handled payroll issues, writing “[Mlake
this the last week . . . go back to your own next week.” On December
29, 2020, the employee at Agri-comm replied to defendant, writing,
“We will go ahead and run the weekly payroll information we have you
yesterday under the Western trucker account. . . . We will qo back to
everyone under the Agri-Comm Express, Inc. account next week.”

On January 19, 2021, defendant caused WESTERN to submit a loan
forgiveness application (the “Loan Forgiveness Application”) to BAC,
in which WESTERN requested that its entire $436,390 loan be forgiven
pursuant to the PPP rules. As part of the Loan Forgiveness
Application, defendant caused WESTERN te certify to BAC that “[t]he
dollar amount for which forgiveness is requested was used to pay
costs that are eligible for forgiveness” and that “[t]he information
provided in this application and the information provided in all
supporting documents and forms is true and correct in all material
respects.” As part of the Loan Forgiveness Application, defendant
caused WESTERN to represent to BAC that Agri-comm’s 21 Employees were
WESTERN’s employees between the dates of May 5, 2020 and October 19,
2020, and that the employees were paid approximately S87,722 by
WESTERN during that period, even though Agri-comm'’s 21 Employees did

16

 
10
A.
LZ
LS
14
ss
16
Li
18
128
20
21
2a
23
24
25
26
at
2g

 

 

 

P 5:21-cr-00170-VAP Document 32 Filed 08/23/21 Page 40 of 44 Page ID #:189

not actually work for WESTERN and Agri-comm had reimbursed WESTERN
for those 21 Employees’ payroll expenses. Later, on February 22,
2021, WESTERN represented to BAC that WESTERN had three different
departments and three different payroll journals, but concealed from

BAC that one of those “departments” actually consisted of Agri-comm'’s

 

21 Employees.

On March 24, 2021, at defendant's direction, WESTERN applied for
a second PPP loan {the “Second PPP Loan Application”), also through
BAC, seeking a PPP loan in the amount of $231,527. Again, defendant
directed WESTERN regarding how to fill out the application. As part
of this Second PPP Loan Application, defendant caused WESTERN to make
the following fraudulent and material representation to BAC: that the
PPP funds that WESTERN received would be “used to retain workers and
Maintain payroll or make mortgage interest payments, lease payments,

and utility payments, as specified under the Paycheck Protection

 

Rule.” As part of the Second PPP Loan Application, defendant caused
WESTERN to fraudulently submit to BAC its purported payroll, yet omit
to disclose a significant, material fact to BAC, namely, that many of
the individuals that it had listed as its own employees were actually
employed by Agri-comm rather than WESTERN. Defendant again caused
WESTERN to claim to BAC, falsely, that. WESTERN had no common
management with any other businesses.

On March 24, 2021, as a result of its submission of the

 

fraudulent Second FPP Loan Application, WESTERN obtained a PPP loan

in the amount of $231,527.

Lt

 
Case 5:21-cr-00170-VAP Document 32 Filed 08/23/21 Page 41 0f 44 Page ID #:190

C HUGIYXA
Case 5:21-cr-00170-VAP Document 32 Filed 08/23/21 Page 42 of 44 Page ID #:191

STIP

T. Defendant CARL BRADLEY JOHANSSON was the president and
owner of a privately-owned trucking business that operated under
the names Petroleum Delivery Service, Ash Incorporated, Ash
Transportation, Atlas Carriers, Inc., and Atlas Bulk, Inc.
{collectively "Atlas"). Atlas maintained corporate offices in
both Montebello and Paramount, California. Atlas also maintained
and operated truck terminals throughout California, including
Sites in Oxnard, Bakersfield, Paso Robles, Paramount, and
Montebello. Atlas was a private motor carrier engaged in the
intrastate and interstate transportation of cargo via commercial
motor vehicles, commonly referred to as tractor-trailers or
tanker trucks. Atlas specialized in transporting hazardous
materials such as petroleum fuels, primarily gasoline, in cargo
tanks known as "MC 306" tanks. Atlas also employed drivers at
ita terminals to operate its commercial motor vehicles on routes
throughout California and the western United States.

2. George Granados was employed by Atlas as vice-president
of fleet operations, and wae responsible for, among other things,
overseeing and managing the maintenance, repair, and servicing of
tractor-trailer trucks and cargo tanke.

3. Atlas had neither applied for nor was registered as a
repair facility for repairing cargo tanks at any of its
facilities, offices, or terminals. Atlas was therefore not a
registered repair facility, and as such, was not permitted by the
United States Department of Transportation ("US DOT") to engage,
or permit others to engage, in the repair of cargo tanks,
including MC 306 tanks, at any of its facilities.

4, Beginning at a time prior to September 27, 1993, in Los
Angeles County, defendant and George Granados conspired and
agreed to willfully violate regulations prescribed by the
Hazardous Materials Transportation Safety Act for the repair of
cargo tanks used in the transportation of hazardous materials.

=e In furtherance of the agreement and to accomplish the
object thereof, defendant and Granados committed various overt
acts, including, but not limited to, the following:

a. On or about December 24, 1992, defendant mailed a
letter to Gary Burley, US DOT, Office of Motor Carriers, which
falsely stated that Atlas was in the process of applying for an
"R" stamp, and that Atlas would use “authorized vendors” to repair
leaking cargo tanks.

b. On or about the following dates, defendant and
Granados caused a welder to conduct repairs on the below-listed

4

USAO_00035846
Case 5:21-cr-00170-VAP Document 32 Filed 08/23/21 Page 43 0f 44 Page ID #:192

MC 306 cargo tanks at the Atlas facility located at 751 South
Vail Avenue, Montebello, California, which was a facility that
did not hold a valid National Board Certificate authorizing the
use of an “k" stamp and was not registered with US DOT:

APPROX. VEHICLE SERIAL
DATE(S) No. NO.
1/27/93 52A TT 17433B
2/2/93 50 T 17433
2/9/93- 15A 125214
2/10/93

4/13/93 BOA STN 172986
4/27/93 32A TT 14915
6/9/93 1SA 125214
6/23/93- 89A F 17090
6/24/93

7/1/93 S1A 125333
7/2/93 67A TT 17998
9/27/93 113A K1-10023

6. During this time period, defendant knew that Atlas was
not authorized to engage in the repair of cargo tanks at the
Montebello facility.

Tx Beginning at a time prior to and ending on
approximately July 10, 1996, in Los Angeles County, defendant and
others agreed to willfully violate regulations prescribed by the
Hazardous Materials Transportation Safety Act for the safe
driving limitations on hours of service and creation and
maintenance of driver's logs by drivers transporting hazardous
materials. Specifically, defendant and others agreed to allow
Atlas drivers to drive in excess of hours of duty prescribed by
US DOT and to conceal such violations by falsifying records
required to be maintained by US DOT, including records of duty
status (commonly referred to as “driver logs" or “spread sheets”).

8. In furtherance of the agreement and to accomplish the
object thereof, defendant and others committed various overt
acts, including, but not limited to, the following:

a. Between on or about February 6, 1995 and February
7, L995, defendant and others caused to be created, false and

8

USAO_ 00035847
Case 5:21-cr-00170-VAP Document 32 Filed 08/23/21 Page 44 0f 44 Page ID #:193

fraudulent driver logs for Atlas employee Robert Hill indicating
that Hill was off duty on those dates, when, on those dates, Hill
actually worked a total of 25 hours at Atlas' Paso Robles
terminal.

b. On or about February 9, 1995, defendant and others
caused to be created, false and fraudulent driver logs for Atlas
employee Lee Bagleman indicating that Bagleman was off duty on
that date, when, on that date, Bagleman actually drove 18.25
hours out of Atlas' Paso Robles terminal.

e. On or about February 24, 1995, defendant and others
caused to be created, false and fraudulent driver logs for Atlas
employee Robert. Silveira indicating that Silveira transported two
loade for a total of eight hours on -Ehat date, when, on that
date, Silveira actually transported four loads for a total of 14
hours out of Atlas’ Paso Robles terminal,

d. On or about May 17, 1995, defendant and others
caused to be created, false and fraudulent driver logs for Atlas
employee Michael Schlagenhauser indicating that Schlagenhauser
was off duty for a 24-hour period, when, on that date,
Schlagenhauser actually worked 10 hours eat Atlas' Oxnard
terminal .

USAO_00035846
